      Case 2:19-cv-02767-JAR-JPO Document 19 Filed 07/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DANYALE YARGER, on behalf of herself              )
and those similarly situated,                     )
                                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )
                                                  )
FARM FRESH, LLC,                                  )      Case No. 2:19-cv-2767-JAR
                                                  )
                                                  )
       Defendant.                                 )

                       NOTICE AND ORDER TO DEFENDANT

       On June 18, 2020, the court entered an order permitting counsel for Fresh Farms,

LLC to withdraw (ECF No. 18). Fresh Farms, LLC was then left without counsel, and new

counsel has not entered an appearance on its behalf.

       Limited liability companies, like other corporate entities, may not proceed pro se

nor be represented by a non-attorney corporate officer.1 Thus, by August 3, 2020, new

counsel must enter an appearance for Fresh Farms, LLC. Fresh Farms, LLC is warned that

if it fails to obtain counsel to represent it in this action by the set date, default judgment

likely will be entered against it.


       1
        See Am. Contractors Indem. v. Boeding, 490 F. App’x. 141, 145 (10th Cir. 2012)
(appellant “is not an attorney . . . and may not represent New Image [a limited liability
company] on appeal”); Roscoe v. United States, 134 F. App’x 226, 227 (10th Cir. 2005)
(dismissing the limited liability company as a pro se plaintiff); Tal v. Hogan, 453 F.3d
1244, 1254 (10th Cir. 2006) (citing cases); Eberth v. Corey Galyean Trucking, LLC, No.
12-2289, 2013 WL 5255636, at *3 (D. Kan. Sept. 17, 2013) (holding that non-attorney
individual could not represent a limited liability company).


O:\ORDERS\19-2767-JAR-SETTING DEADLINE.DOCX
        Case 2:19-cv-02767-JAR-JPO Document 19 Filed 07/07/20 Page 2 of 2




         IT IS SO ORDERED.

         Dated July 7, 2020, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




PJ-1001248-v1                                2
